Reasons for Allowance
Claims 1-2, 4-8 and 10-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a method and protective article for a hoofed animal as claimed in detail, especially the feature of wherein the fabric strap is configured such that when the fabric strap is folded about the receiving elements in thirds the two ends of the fabric body touch or overlap one another.
Jacobs (US 2004/0003516) in view of Struntz (US 4566207) and Krottinger (US 2007/0039566) teaches a similar method and protective article as the claimed invention. However, Jacobs in view of Struntz and Krottinger lacks wherein the fabric strap is configured such that when the fabric strap is folded about the receiving elements in thirds the two ends of the fabric body touch or overlap one another. Based on applicant’s 4/26/21 Remarks, these features as specifically required by the claimed invention are not obvious in light of the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643